Citation Nr: 1757017	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  13-33 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for residuals of a head injury, claimed as a traumatic brain injury (TBI).

3.  Entitlement to service connection residuals of a head injury, claimed as headaches.

4.  Entitlement to service connection residuals of a head injury, claimed as dizziness and/or a vestibular disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973 and from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied the above claims.  In August 2011, the Veteran submitted a notice of disagreement with the denial of service connection for residuals of a head injury, to include a TBI, headaches, and 
dizziness.  At that time, he also submitted new and material evidence, consisting of buddy statements, concerning the claim for service connection for a psychiatric disorder.  See 38 C.F.R. § 3.156(b).  Thus, in November 2011 the RO in St. Petersburg, Florida, readjudicated the claim for service connection for a psychiatric disorder, continuing the denial.  However, there is no indication that the Veteran was provided notice of the November 2011 rating decision.  The RO again denied the claim for service connection for a psychiatric disorder in June 2013, and the Veteran perfected an appeal.  The RO in Boston, Massachusetts, currently has jurisdiction over the case.

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  
 
It appears that the Veteran's service treatment records (STRs) are missing from the claims file.  Of note, the Veteran, as well as two fellow soldiers, stated that he was treated for a laceration to the head following a training exercise in the summer of 1972.  See August 2011 Buddy/Lay Statements from B.D.J. and L.E.B; see also June 2017 Hearing Transcript.  The Veteran also asserted that he sought treatment for a head injury in October 1972 at the Ledward Barracks in Schweinfurt, Germany and/or in Graftonwohr, Germany.  See November 2013 Notice of Disagreement; VA Form 21-4138, dated January 22, 2014.  Further, at the June 2017 Board hearing, the Veteran testified to possibly receiving psychiatric care during active duty.  See June 2017 Hearing Transcript.  The STRs associated with the Veteran's claims file do not contain any treatment records from the summer of 1972, October 1972, or for any psychiatric treatment.  Accordingly, appropriate efforts must be made to obtain the Veteran's complete STRs and associate them with the claims file.

With regard to the Veteran's claim of entitlement to service connection for residuals of a head injury, to include a TBI, the Board notes that VA has conducted a special review of traumatic brain injury (TBI) examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3.D.2.j.  As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.

This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief.  The Veteran underwent a July 2013 TBI Initial Evaluation, which was conducted by a doctor of osteopathic medicine.  See July 2013 VA Examination Report.  The Veteran was not advised of the above actions by VA nor was he advised of his right to a new VA examination and reprocessing of his appeal under VA's special TBI review.  See 38 U.S.C. § 7107(f)(2).  At the June 2017 Board hearing, the Veteran, by and through his representative, asserted his right to a new VA examination by a qualified examiner.  Accordingly, the Veteran should be afforded a new VA examination.

Further, the RO attempted to verify the Veteran's claimed stressor of having two fellow soldiers commit suicide.  A response was provided that casualty data was not maintained for non-military personnel.  See DPRIS response, dated May 30, 2013.  Because the Veteran described the suicide victims as fellow soldiers, it follows that they were military personnel.  See VA Form 21-0781, dated June 24, 2010; VA Form 21-0781, received on July 2, 2010; August 2011 Buddy/Lay Statement from L.E.B; February 2014 Buddy/Lay Statement from M.M.  Accordingly, additional efforts are warranted.

Finally, the Veteran's updated VA treatment records, as well as his complete treatment records from Arminder Singh, M.D., and Dr. Oddi, should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated VA treatment records.

2.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records and mental health treatment records.  A specific request should be made for all of his treatment records from the summer and fall of 1972 at Ledward Barracks in Schweinfurt, Germany and/or in Graftonwohr, Germany; and concerning a referral to a doctor for a "personal problem" on December 27, 1972.  All efforts to obtain the records should be documented.  If it is concluded that further effort would be futile, a formal finding of unavailability must be prepared for the file listing the efforts made to obtain them.

3.  Make arrangements to obtain the Veteran's complete treatment records from Arminder Singh, M.D. and Dr. Oddi, dated from July 1977 forward.

4.  Provide the Veteran with the opportunity to complete and submit another VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.  He should be asked to submit a specific and detailed statement describing his claimed stressors.  He should be informed that specific dates, locations, circumstances and names of those involved in the reported incidents would prove helpful in attempting to verify his stressors - in particular, the names of the two soldiers that reportedly committed suicide.  

5.  Next, review the Veteran's newly submitted VA Form 21-0781 for additional claimed stressors and details, as well as his VA Form 21-0781, dated June 24, 2010; VA Form 21-0781, received on July 2, 2010; the August 2011 Buddy/Lay Statement from L.E.B; and the February 2014 Buddy/Lay Statement from M.M.  Conduct all appropriate stressor development pertaining to the Veteran's asserted stressors, to include, but not limited to, contacting the Director, U.S. Army Crime Records Center, 27130 Telegraph Rd. Quantico, Virginia 22134, to determine if criminal investigations were filed in connection with the two suicide reported incidents.  See DPRIS response, dated May 30, 2013.  

6.  Thereafter, schedule the Veteran for a VA TBI examination, by an appropriately qualified examiner with training and expertise in TBI (physiatrist, psychiatrist, neurologist, or neurosurgeon), to assess the Veteran's asserted residuals of a TBI.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  All indicated tests and studies should be performed, including MRI, MRA, x-ray, neuropsychological, and neurobehavioral testing, and all clinical findings should be reported in detail.

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current residuals of an in-service head injury, to include dementia, psychiatric disorder(s), headaches, dizziness, a vestibular disorder, and/or any other TBI residuals.  

In reaching this opinion, the examiner must consider and address the following:

* The Veteran served on active duty from February 1971 to February 1973, and then again from July 1974 to July 1977.   He asserts that he suffered a head injury - being struck in the head with an axe - during his first period of service in the summer or fall of 1972.

* The December 27, 1972 service treatment record which notes that the Veteran wanted to see a doctor for a personal problem.  

* After his separation from his first period of service, the Veteran was treated at Holyoke Soldier's Home in 1974 because he was sick and not eating or sleeping.  The actual treatment records are not available, but a notation indicates that he was hospitalized from April 26, to May 3, 1974 with the cause of discharge listed as MHB, possibly meaning Mental Health Board.

* The June 21, 1974 entrance examination (for the second period of active duty) which noted the Veteran's reported history of a head injury and notation of status post scalp laceration.  (Again, the Veteran asserts that this head injury occurred during his first period of service in the summer or fall of 1972.)

* After his separation from his second period of service, in June 26, 1980 and July 3, 1980, the Veteran was treated at Mercy Medical Group for persistent, throbbing, vascular-type headaches.  He was assessed with extreme anxiety.  The possibility of a traumatic aneurysm was also raised because of the vascular nature of his symptoms.  

* A June 23, 2003, treatment note shows that the Veteran reported feeling depressed and having no motivation and poor sleep.  The examiner's impression included depression.

* In July 2003, the Veteran stated that while driving his vision was as if looking through a shot glass.  In September 2003, he underwent an MRI of his brain at Baystate Medical Center, following a transient ischemic attack.  The MRI showed a few punctate areas of  abnormal T2 signals in the subcortical white matters bilaterally which was nonspecific.  Differential diagnoses include chronic small vessel ischemic disease, demyelinating disease, vasculitis, post traumatic changes, or post inflammatory or infectious processes.  The impression included bilateral subcortical white matter disease.  An MRA of the brain was unremarkable.

* A September 2003 treatment record from Joel Berman, M.D., noted the Veteran's reported history of visual changes and that a duplex study of his carotid and vertebral arteries and an MRA and MRI of his brain showed no evidence of any focal stenosis, which could account for his symptoms.  

* In September 2005, the Veteran reported experiencing two separate episodes of paresthesias involving the left side of his face.  In October 2005, Dr. Berman noted that carotid duplex demonstrated only slight irregularities of the left and right internal carotid arteries amounting to no more than a 15-20% stenosis.  The Veteran stated that he had not had any further episodes of numbness or paresthesias, and he denied any problems with headache, dizzy spells, vertigo, syncope, or near syncope.

* A March 2008 VA treatment note states that the Veteran needed mental health treatment for anxiety and depression. 

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

7.  Schedule the Veteran for a VA psychiatric examination.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.  Any medically indicated tests should be conducted.  

The examiner is asked to provide the following:

a.  Please identify (by diagnosis) each psychiatric disorder found to be present, to include PTSD and/or depression.

b.  For each psychiatric disorder found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder had its clinical onset during active service or is related to any incident of service, to include being struck in the head with an axe, or the suicide deaths of two fellow soldiers.

In reaching this opinion, the examiner must consider and address the following:

* The Veteran served on active duty from February 1971 to February 1973, and then again from July 1974 to July 1977.   He asserts that he suffered a head injury - being struck in the head with an axe - during his first period of service in the summer or fall of 1972.

* The December 27, 1972 service treatment record which notes that the Veteran wanted to see a doctor for a personal problem. 

* After his separation from his first period of service, the Veteran was treated at Holyoke Soldier's Home in 1974 because he was sick and not eating or sleeping.  The actual treatment records are not available, but a notation indicates that he was hospitalized from April 26, to May 3, 1974 with the cause of discharge listed as MHB, possibly meaning Mental Health Board.

* The June 21, 1974 entrance examination (for the second period of active duty) which noted the Veteran's reported history of a head injury and notation of status post scalp laceration.  (Again, the Veteran asserts that this head injury occurred during his first period of service in the summer or fall of 1972.)

* After his separation from his second period of service, in June 26, 1980 and July 3, 1980, the Veteran was treated at Mercy Medical Group for persistent, throbbing, vascular-type headaches.  He was assessed with extreme anxiety.    

* A June 23, 2003, treatment note shows that the Veteran reported feeling depressed, and having no motivation and poor sleep.  The examiner's impression included depression.

* A March 2008 VA treatment note states that the Veteran needed mental health treatment for anxiety and depression.

* More recent VA treatment records showing diagnoses of PTSD and depression.

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

8.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





